                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION

WILLIAM L. NETTING, JR.,

          Plaintiff,

v.                                                         Case No. 5:19cv119-TKW-MJF
SECRETARY DEPT. OF
CORRECTIONS, et al.,

          Defendant.
                                                  /

                                           ORDER

          This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc.10). No objections to the Report and Recommendation were

filed.1        Having reviewed the Report and Recommendation, I agree with the

magistrate judge’s determination that Plaintiff’s complaint fails to state a claim upon

which relief can be granted and that any amendment would be futile.

          Accordingly, it is ORDERED that:

          1.      The magistrate judge’s Report and Recommendation is adopted and

                  incorporated by reference in this Order.

          2.      The complaint (Doc. 1) is DISMISSED with prejudice.



     1
         Plaintiff was given additional time to file objections because it appeared that he did not
receive the Report and Recommendation when it was originally issued, see Doc. 15; however, he
did not file any objections within the additional time allowed.
3.   The Clerk shall close the case file.

     DONE and ORDERED this 27th day of December, 2019.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                                  2
